Title: To George Washington from Theodorick Bland, 22 March 1783
From: Bland, Theodorick
To: Washington, George


                        
                            Sr
                            Philadelphia March 22d 1783
                        
                        That I have not availd myself of the liberty of writing to you, which your Excellency’s request when you left
                            this place would have Authorized me to take, has been owing in a great measure to the State of things, which offer’d no
                            subject sufficiently interesting to engage your attention; the Indulgence of Speculative opinions in Politics, concerning
                            events that might take place, was in my view a field too wide even for Imagination to range in, much too Extensive of
                            Course to be comprised within a letter—I nevertheless felt the Honor you did me Sir in the proposal to open a
                            correspondence in which I must be so great a gainer. Time, which brings all things to light, has in part unravelld the
                            intricate clue of Politics—And America begins to have a prospect of the end of those struggles in which You Sr have born
                            so distinguishd and disinterested a part—The Preliminary Articles between Great Britain and America points conclusively
                            to the great objects for which the United efforts of these States have been so long exerted, opens a view of the System of
                            Politics which that Court has adopted—and unfolds the Misteries of the Conduct which the Politic Carleton has observed
                            ever since his last arrival in America—The Present British Ministry appear to see clearly the importance of appreciating
                            the Confidence of the People of America they have wisely therefore determined on Men and directed their Measures to that
                            end the pacific and concilatory measures adopted in America were to be the Harbingers of Still greater Concessions in
                            Europe, the one without the other would have been Abortive—They have at length discoverd the Value of our Connection with
                            France—they feel the loss of us—they see the impossibility of recovering us—they have therefore bid for our future good
                            Will—They have placed us in a Situation to know and feel our own Value—whatever may be their Idea of their offers and
                            concessions it appears to me that their effects are irrevocable, and that the full stream of Independence will flow from
                            them—no future declaration on their part, will or can do away our Independence in the Eye of every other power in Europe—the justice of our Cause and of course the Injustice of theirs is tacitly acknowledged in every article of the treaty; but
                            particularly in giving up the Idea of restitution to the Tories. The affixing the boundaries of the
                            United States as stipulated in the Articles appears to me of great importance, as it amounts to a guarantee against the
                            Claims of every other Power—those Boundaries and the Navigation of the Missisipi having been guarantee’d to great Britain
                            by the treaty of Paris, and no other Power could have ceded them to us—they have thus fairly said to the other powers of
                            Europe—Who bids more? What now must be the Conduct of the court of France? will she say you have given America too much—no
                            surely—this she cannot say without unfolding a declaration that the objects of the War which were specified in our
                            treaties of Alliance & Commerce were not the real but only the ostensible objects I cannot suppose the good faith
                            or the Policy of that enlightened and generous court wd hazard even the appearance of such an Idea being entertained. Will
                            she Insist on America continuing the War from a Principle of Gratitude in the aid she has received from her Ally during
                            the War? on this Question—I wd observe that America owes much to the assistance and Support of France—But is her Gratitude
                            to be Taxd for the payment of the debt? has not France received Principal and Interest for her aid, in the effective dismemberment of the British Empire? Is not the first object of every independent State,
                            gratitude to its own Citizens in the consideration of their welfare, their preservation, their Happiness, which most
                            intimately concerns this government which they have establishd for those Ends alone? would it therefore become America
                            after having Explicitly declared the end and object of their alliance in the 2d Article of the treaty, and enter’d into a
                            solemn Engagement for the Same purpose in the 8th article the treaty—that the principle of gratitude alone shd lead them
                            to Spill the Blood of their Citizens, to oppress them with a load of Taxes—to Sustain in her Bowels and on her Commerce
                            all the Horrors of War for the purpose of acquiring or preserving the possessions of Spain, who has spurnd her offers of
                            Connection—who has ever refused to acknowledge her a Nation—Those Considerations lead me Sr to Conclude that the Wise and
                            Politic Court of France will certainly close with such offers from that of Great Britain, as
                            may be reasonable, and will Bring the War to a Happy Conclusion—and leave our ally in that Honorable and distinguishd
                            Situation among nations, which her Arms and her Magnaminous Councels in this Intricate War have so justly entitled her to
                            hold viz. the dispencer of liberty to an oppressed people and of Signal benefits to all her Allies, at the same time that
                            she reaps the most capital advantages to herself and diminishes in so great a degree all those which her rival possesst
                            over her previous to the commencement of the Present War—Thus Sr have I unfolded to you my crude Ideas of our political
                            Situation, at this important epoch, and with diffidence submit them to your superior Judgment—you will find them purely
                            dictated by my love to my native Country and a Zeal for its future and present happiness independent of every other
                            consideration. I well know that no person exceeds yr Excellency in those Sentiments, happy shall I be if mine coincide
                            with yours—and still more so sh’d they be honord with an elucidation by your more matured and perspicacious Judgment, for
                            which I have ever entertaind the most unfeignd respect.
                        I have I fear so far exceeded the bounds of your Patience as to prevent me at this time from saying any thing
                            on the present Situation and prospects of our Internal Policy—the steps we are persuing in Congress to Establish Public
                            Credit, and call forth our resources will I hope prove effectual, and enable us to do Justice to the Merits of our Brave
                            and Virtuous army—This day has given us a Fresh Proof of their exalted Merit & Patriotism—and it is with Pleasure I
                            inform Yr Excellency—that your dispatches containing an account of their meritorious conduct on a late occasion arrived in
                            Congress almost Simultaneously with the final Passage of some resolutions which had been prepared, and received the assent
                            of Congress for the Commutation of the half Pay to the whole Army the Particulars of which Yr Excelly will probably
                            receive as soon almost as this reaches you. On this event I felicitate You Sr with the same Sincerity that I am Yr most
                            obedt & very Humbe Svt
                        
                            Theok Bland
                        
                    